NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 21 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RAFAEL PEREZ SANCHEZ,                           No.    19-71393

                Petitioner,                     Agency No. A213-084-129

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 13, 2020**
                                 Pasadena, California

          Before: WARDLAW, COOK,*** and HUNSAKER, Circuit Judges.

      Rafael Perez Sanchez, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (BIA) dismissal of his appeal from the

Immigration Judge’s (IJ) order of removal. He also moves to stay his removal while


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Deborah L. Cook, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
                                         -1-
his petition is pending. We have jurisdiction pursuant to 8 U.S.C. § 1252. We

DENY the petition for review.

      Before leaving for the United States, Perez lived in Mexico with his wife and

much of her extended family. Perez credibly testified that unknown perpetrators

kidnapped and disappeared one of his wife’s uncles in 2014 and assaulted another

uncle in 2016. Perez further testified that, in July 2017, unknown men kidnapped

him, beat him repeatedly, and released him only after his wife paid the demanded

ransom. Soon after, the kidnappers threatened the family with death if they did not

leave their home. Perez and his wife fled to the United States after reporting the

kidnapping to the police, with the belief that they were no longer safe in Mexico.

      Perez applied for asylum and withholding of removal based on his extended

family membership and for protection under the Convention Against Torture (CAT).

The IJ found that Perez suffered past harm and past torture at the hands of his

kidnappers and that he demonstrated a well-founded fear of future persecution, but

it denied his applications on other grounds. The BIA affirmed on de novo review.

      1.   Substantial evidence supports the BIA’s determination that Perez is

ineligible for asylum and withholding of removal because he failed to establish the

requisite nexus between his persecution and a protected ground—here, Perez’s

extended family membership. Zetino v. Holder, 622 F.3d 1007, 1015–16 (9th Cir.

2010). The INA requires an asylum applicant to prove that a protected ground


                                        -2-
constitutes “one central reason” for his persecution, but he may obtain withholding

of removal upon a lesser showing: that the protected ground would be “a reason” for

harm. Barajas-Romero v. Lynch, 846 F.3d 351, 358–60 (9th Cir. 2017). The IJ and

BIA incorrectly characterized asylum as having the lower burden of proof. This

error doesn’t aid Perez, however, because substantial evidence nonetheless supports

the BIA’s determination that his family ties were not “a reason” for his persecution.

Zetino, 622 F.3d at 1016.

      Perez and his wife admitted they do not know who attacked their uncles or

why. Perez testified that he did not know why he was kidnapped, but the kidnappers’

motive appeared to be pecuniary. There is no evidence that the men who threatened

the family with death if they refused to leave their home were motivated by the

family’s identity. To the contrary, the men said it “did not matter” that a girlfriend

living there was not a member of the family.

      So too for Perez’s fear of future harm. As the BIA found, Perez fears general

conditions of crime and violence in Mexico, which “bears no nexus to a protected

ground.” Zetino, 622 F.3d at 1016.

      2.   Substantial evidence supports the BIA’s determination that Perez is

ineligible for CAT protection because he failed to demonstrate that he would be

subject to a particularized threat of torture. Dhital v. Mukasey, 532 F.3d 1044, 1051




                                         -3-
(9th Cir. 2008) (per curiam); Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir.

2010).

      PETITION DENIED. The temporary stay of removal confirmed by Ninth

Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.

See Mariscal-Sandoval v. Ashcroft, 370 F.3d 851, 856 (9th Cir. 2004).




                                        -4-